UNITED STATES COURT OF APPEALS
            For the Fifth Circuit


                No. 01-10606
              Summary Calendar




         SUZANNE M. TOLBERT, M.D.,

                                               Plaintiff,

                   VERSUS


     UNUMPROVIDENT CORPORATION; ET AL.,


                                              Defendants.
               * * * * * * *

         SUZANNE M. TOLBERT, M.D.,

                                     Plaintiff-Appellant,

                   VERSUS


         CHARLES H. JONES, ET AL.,

                                            Defendants,


             CHARLES H. JONES,

                                      Defendant-Appellee.




Appeal from the United States District Court
     For the Northern District of Texas
                  CV-1513-A
                  CV-1692-A

             November 29, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

      The appellant challenges the district court’s determination

that it had diversity jurisdiction over this suit because joinder

of the non-diverse insurance agent to her suit against the insurer

was   fraudulent.        Essentially,    appellant,   the    insured   seeking

recovery on a disability policy, made conclusory allegations that

the insurance agent misled her about the coverage that was afforded

under the policy.        However, appellant specifically alleged in her

complaint filed in the district court that the agent advised her

that the insurance company “would continue to pay the Plaintiff

disability if she were unable to perform the task of her usual

occupation-that     is    of   a   physician.”   This   is    not   materially

different from the policy language, which affords coverage if the

appellant becomes “unable to perform the important duties of [her]

occupation.”      Thus, the facts plaintiff alleged in her petition

belies her claim that the defendant agent misrepresented facts to

her or misled her about coverage afforded by the policy.

      For the reasons stated above and also for the reasons stated

by the district court in its Memorandum Opinion of December 21,

2000, the judgment of the district court is affirmed.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2